Citation Nr: 1729061	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-00 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland 


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability. 

2.  Entitlement to service connection for a left knee disability, to include as due to a service-connected disability(ies).  

3.  Entitlement to service connection for sinus infections. 

4.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the right knee, status post anterior cruciate ligament reconstruction and subtotal meniscectomy. 

5.  Entitlement to an initial compensable rating for a right knee scar.  

6.  Propriety of the assignment of a separate rating in excess of 10 percent for laxity of the right knee. 

7.  Entitlement to an initial rating in excess of 10 percent prior to February 1, 2015 and in excess of 20 percent thereafter for cervical spine degenerative disc and joint disease, status post discectomy and fusion of C6-C7.  

8.  Entitlement to an initial rating in excess of 10 percent prior to June 12, 2014 and in excess of 30 percent thereafter for sensory cervical radiculopathy of the left upper extremity. 

9.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine with intervertebral disc syndrome (IVDS). 

10.  Entitlement to a separate evaluation for a neurological disability of the bilateral lower extremities.  

11.  Entitlement to an initial rating in excess of 10 percent for left foot hallux valgus, status post bunionectomy, first metatarsal osteotomy, and degenerative arthritis. 

12.  Propriety of the assignment of a separate compensable rating for a residual left foot scar, status post bunionectomy and first metatarsal osteotomy.

13.  Entitlement to an initial compensable rating for subluxation of the coccyx. 

14.  Entitlement to an initial rating in excess of 10 percent for hypertension. 

15.  Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus. 

16.  Entitlement to an initial rating in excess of 10 percent for allergic rhinitis. 

17.  Entitlement to an initial compensable rating for onychomycosis of the right foot. 

18.  Entitlement to an initial compensable rating for keloid nuchae of the posterior scalp.  
19.  Entitlement to an initial compensable rating for right ear hearing loss. 

20.  Entitlement to an initial compensable rating prior to November 24, 2008, in excess of 10 percent from November 24, 2008 to March 18, 2010, in excess of 30 percent from March 19, 2010 to September 27, 2016, and in excess of 50 percent from September 28, 2016 for posttraumatic stress disorder (PTSD), previously rated as anxiety disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel

INTRODUCTION

The Veteran served on active duty service from November 1987 to November 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah and Baltimore, Maryland, respectively.   Jurisdiction is currently in the RO in Baltimore, Maryland. 

In his December 2009 substantive appeal (via a VA Form 9), the Veteran requested a Board hearing.  However, he failed to appear for the hearing and provided no explanation for his absence, and has not requested another hearing.  Thus, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702 (d); 20.704(d) (2016).   

With regard to the issue of propriety of the assignment of a separate compensable rating for a residual left foot scar, arising from the March 2008 rating decision, while the Veteran timely appealed this issue and no statement of the case was yet issued, as such claim is part and parcel of the higher rating claim for left foot hallux valgus, this issue is currently in appellate status.  Further, in a September 2009 rating decision, the RO assigned a separate 10 percent rating for laxity of the right knee, effective December 1, 2007.  As that issue is part and parcel of the Veteran's higher rating claim for right knee disability, the propriety of such rating is listed on the title page of this decision.   

Additionally, the issue of entitlement to a separate evaluation for a neurological disability of the bilateral lower extremities has been raised by the record based on clinical evidence indicating that the Veteran had "severe left neural foraminal narrowing at L4-L5 and moderate bilateral neural foraminal narrowing at L5-S1" as well as his report of radiating low back pain into the bilateral thighs, as discussed below.   See September 2010 VA treatment note; October 2016 Spine DBQ report.  As the Board retains jurisdiction over such issue as part and parcel of the Veteran's higher rating claim for lumbar spine disability, it has been listed on the title page of this decision.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) (2016).  

The Board notes that additional evidence, to include various Disability Benefits Questionnaire (DBQ) reports and VA treatment records through September 2016, was added to the record after the issuance of a September 2009 statement of the case.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of such evidence in a June 2017 correspondence from his representative.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

The issues of entitlement to service connection for left ear hearing loss; left knee disability; and sinus infections, entitlement to higher ratings for degenerative changes of the cervical spine; onychomycosis; hypertension; subluxation of the coccyx; allergic rhinitis; keloid nuchae of the posterior scalp; residual left foot scar; bilateral tinnitus; right ear hearing loss; PTSD, previously rated as anxiety disorder; and sensory cervical radiculopathy of the left upper extremity, and entitlement to a separate evaluation for a neurological disability of the bilateral lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.   


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's degenerative changes of the right knee results in subjective complaints of pain, and objective evidence of painful motion with functional loss causing limitation of flexion to 95 degrees, at worst, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion; without evidence of limitation of extension, recurrent patellar subluxation/dislocation, ankyloses, impairment of the tibia or fibula, or genu recurvatum.

2.  For the entire appeal period, the Veteran's right knee laxity resulted in no more than slight instability.  

3.  For the entire appeal period, the evidence is at least in relative equipoise as to whether the Veteran's July 1998 partial lateral meniscectomy of the right knee resulted in residual symptoms of joint popping, swelling, and pain, with objective evidence of crepitus. 

4.  The Veteran's right knee surgical scar is not unstable or painful, does not affect an area less than area of at least 6 square inches (39 sq. cm.), and has not been shown to further limit function of the right knee.  

5.  For the entire appeal period, the Veteran's degenerative arthritis of the lumbar spine with intervertebral disc syndrome results in subjective complaints of pain and stiffness, without limitation of the thoracolumbar spine flexion to 60 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; ankylosis; or intervertebral disc syndrome resulting in incapacitating episodes. 

6.  For the entire appeal period, the Veteran presented mild or moderate symptoms of left foot hallux valgus, status post bunionectomy and first metatarsal osteotomy. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 10 percent for degenerative changes of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

2.  The criteria for a separate rating in excess of 10 percent for laxity of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, for the entire appeal period, the criteria for a separate 10 percent rating for residual symptoms of semilunar cartilage of the right knee have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2016). 

4.  The criteria for a separate compensable rating for a right knee surgical scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic Code 7805 (2016).

5.  The criteria for an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine with intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

6.  The criteria for an initial rating in excess of 10 rating for service-connected left foot hallux valgus, status post bunionectomy, first metatarsal osteotomy, with degenerative arthritis, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 -4.7, 4.72, Diagnostic Codes 5010, 5280 (2016)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, no notice or duty to assist deficiencies have been alleged by the Veteran or his representative.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Higher Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

A.  Right Knee

Pertinent Law and Regulations

The Veteran's right knee disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5260-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5010 provides that arthritis due to trauma will be rated on limitation of motion of the affected parts, as degenerative arthritis, under Diagnostic Code 5003.  

Under Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion of the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

Descriptive words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

The Veteran's right knee disability also results in a surgical scar.  In order to be compensable, a scar not on the head, face or neck, must be deep and nonlinear affecting an area of at least six square inches/39 sq. cm. (Diagnostic Code 7801); superficial and linear affecting an area of at least 144 square inches/929 sq. cm. (Diagnostic Code 7802); unstable or painful (Diagnostic Code 7804); or must have other disabling effects (Diagnostic Code 7805).  38 C.F.R. § 4.118.

Factual Background

The Veteran filed the instant claim in June 2007, during his period of active service.  He seeks an initial rating in excess of 10 percent for degenerative changes of the right knee. 

A July 14, 1998 operation report documents that the Veteran underwent subtotal medial meniscectomy, partial lateral meniscectomy, and anterior acruciate ligament reconstruction procedures for his right knee during his service.  Later that month, the Veteran complained of "swelling [and] aches" in the right knee.  See July 17, 1998 physical therapy report. 

Subsequent service treatment records reveal continued reports of right knee symptoms.  See May 2001 service treatment note (noting the July 1998 right knee operations and that the Veteran continues to have "problems with it"); June 2001 service treatment note (noting a finding of crepitus and complaint of pain and 'click' in the right knee). 

An October 2006 service treatment note contains complaints of swelling, feeling "loose" and "popping" in the right knee.  The October 2006 service treatment note also reflects that there were no laxity of the medial collateral ligament and lateral collateral ligament.  No anterior drawer sign was present.  Lachman test did not demonstrate one plane anterior instability.  McMurray test was negative. 

In July 2007, the Veteran underwent a VA general examination.  The examiner noted the Veteran's report of chronic right knee pain since the July 1998 right knee operation and that the pain had increased over the last two years.  Flare-ups occurred three times per week and could last up to eight hours.  Pain was described as sharp and achy pain.  Pain was precipitated by change in weather, going down the stairs, squatting, running greater than a quarter of a mile, as well as strenuous exercises.  Right knee pain was relieved with Motrin, icing, and rest.  The Veteran reported that he wore a knee brace "with hinge-type, during exercise PT" but that "his right knee pain [did] not affect his ADLS (activities of daily living)."  On physical examination, the examiner measured right knee flexion limitation to 95 degrees and extension to 0 degree, while noting that these movements were limited by pain.  The Veteran exhibited tenderness of the medial and lateral joint line and infrapatellar bursa area, although he had no suprapatellar bursa tenderness and negative patella grind tests.  He had "slight laxity of the medial collateral ligament on varus and valgus stresses," but "no laxity of the lateral collateral ligament."  Further, findings were negative as to anterior and posterior drawer signs.   He had negative McMurray's testing results and had no popliteal cysts.  The examiner also observed a right knee scar, measuring 8 cm x 0.8 cm, which was "hypopigmented, with subjective tenderness, without redness, edema, and increased skin temperature."  The scar was "superficial without adherence to underlying tissue" and "without elevation, depression, keloid formation, edema, or inflammation."  The scar had no functional limitation, although "a few acne lesions on [the Veteran's] posterior trunk" were noted at the time.  The examiner rendered a diagnosis of degenerative and postop changes in the right knee. 

July 2008 VA treatment notes document findings of right knee crepitus on passive motion and pain on hyperextension, although no erythema or swelling was observed.  Findings were negative as to anterior, drawer, and Lachman tests for instability.  

An April 2009 VA treatment note indicates that right knee range of motion was "full" and that there was an "[o]ld surgical scar noted [on the] right knee."  The treating physician found "[n]o tenderness, swelling, effusion, redness, masses, misalignment, or asymmetry."  The treating physician noted "slight pain and crepitus [on the] right knee," although she observed "[n]o dislocation or laxity" at the time. 

A September 2012 VA treatment note reflects the Veteran's report of "pain and buckling of the right knee" and that he requested a knee brace at the time. 

In a July 2014 private treatment note, Dr. J.H.W. wrote that the Veteran was seen for right knee pain, including complaints of "click and crunching and swelling." The private physician observed that the pain was "located anterior and medial" and diagnosed the Veteran with medial meniscus tear of the right knee.  Upon physical examination, Dr. J.H.W. noted trace effusion, good patella motion without apprehension, full flexion, and negative findings for Lachman, Varus and Valgus stress tests.  McMurray testing results were equivocal.  MRI findings revealed evidence of partial meniscectomy of the medial and lateral menisci with mild overlying degenerative tearing of the medial meniscus and body of lateral meniscus, although anterior cruciate ligament reconstruction was "intact without tear or cystic degeneration." 

An October 2016 Knee DBQ report reflects the Veteran's report of flare-ups, described as sensitive knee, "painful that he cannot flex at knee."  Functional loss and impairment was characterized as "pain limiting strength and flexibility."  On range of motion testing, right knee flexion was limited to 140 degrees and extension was limited to 0 degree. Pain was noted on flexion, but there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was evidence of pain with weight bearing and objective evidence of crepitus.  The Veteran was able to perform repetitive-use testing with at least three repetitions.  The examiner found additional loss of function for range of motion after three repetitions due to pain, such that right knee flexion was limited to 130 degrees.  The examiner found that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and that he was unable to say without speculating whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time because he did not examine the Veteran after repeated use over time.  The examiner further noted that the examination was not being conducted during a flare up and indicated that the examination was medically consistent with the Veteran's statements describing functional loss during a flare-up.  The examiner was unable to say without speculating whether pain, weakness, fatigability, or incoordination significantly limited functional l ability with flare ups, reasoning that the examination was not being conducted during a flare up.  The examiner answered "none" as to whether there were additional contributing factors of disability.  

On muscle strength testing, the examiner rated right knee flexion and extension at 5/5 and determined that the Veteran did not have muscle atrophy.  Further, there was no finding of ankylosis on the right side. On joint stability testing, the examiner indicated that there was a history of recurrent effusion, noting occasional swelling in the right knee, particularly after prolonged use.  There was no history of recurrent subluxation or lateral instability in the right knee.  Upon examination, testing results for anterior, posterior, medial, and lateral instability were normal for the right knee.   There was no finding of recurrent patellar dislocation, shin splints, stress fracture, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  The examiner observed two right knee scars, measuring 1 cm x 1 cm and 0.5 cm x 0.2 cm, but found that neither scar was painful or unstable, or had a total area equal to or greater than 39 square cm.  As for functional impact, the examiner noted that the Veteran had difficulty ambulating, favored left knee, and had decreased range of motion with prolonged use due to pain and swelling.  The Veteran was also limited in tasks that required climbing, prolonged standing, or walking. 

Schedular Analysis

Based on the foregoing, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for degenerative changes of the right knee.  During the appeal period, the objective evidence shows that at worst, the Veteran's right knee flexion was limited to 95 degrees, see July 2007 VA examination report, and does not more nearly approximate limitation of flexion to 30 degrees or less, required for a higher 20 percent rating under Diagnostic Code 5260.  With regard to extension, the Veteran has consistently performed right knee extension to 0 degree.  This does not more nearly approximate limitation of extension to 15 degrees, required for a higher 20 percent under Diagnostic Code 5261.  

The Board has also considered whether flare-ups, or as pain, swelling, weakness, fatigue, or incoordination result in additional loss of motion.  DeLuca, 38 C.F.R. §§ 4.40, 4.45.  However, the evidence does not indicate functional loss more nearly approximating right knee flexion limited to 30 degrees or less or extension limited to 15 degrees or more, nor has the Veteran described limitation to these degrees in his lay statements.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent for his right knee disability under Diagnostic Code 5260 or 5261. 

The Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  As discussed in the Introduction, the RO assigned a separate 10 percent rating for the Veteran's right knee laxity under Diagnostic Code 5257, effective December 1, 2007.  The Board finds that the evidence does not support a separate rating in excess of 10 percent for right knee laxity during the appeal period.  The clinical evidence fails to show right knee laxity with moderate or severe symptoms to warrant a higher rating.  In this regard, the July 2007 VA examiner assessed "slight laxity of the medial collateral ligament on varus and valgus stresses."  There was "no laxity of the lateral collateral ligament" was detected at the time.  Findings were negative for anterior, posterior, and drawer signs at the time. The July 2008 VA treatment notes indicate negative findings for anterior, drawer, and Lachman tests conducted to assess instability.  Likewise, the April 2009 VA treating physician found that there was no laxity in the right knee.  In October 2016, testing results for anterior, posterior, medial, and lateral instability were normal for the right knee.  Therefore, for the entire appeal period, the Board finds that the Veteran's right knee manifested no more than slight instability, and that consequently, a separate rating in excess of 10 percent for right knee laxity is not warranted. 

The Board has also considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5258 or 5259 for the right knee.  With regard to Diagnostic Code 5259 for symptomatic removal of semilunar cartilage, the record reflects that the Veteran has a history of removal of part of his semilunar cartilage, i.e., the meniscus, in his right knee in July 1998.  

Since the July 1998 right knee partial meniscectomy, the Veteran consistently reported right knee symptoms, including swelling, pain, as well as objective evidence of crepitus, see June 2001 service treatment note; July 2008 VA treatment notes; April 2009 VA treatment note; October 2016 DBQ report.  Further, the July 2014 private physician noted the Veteran's report of "click and crunching and swelling" of the right knee and found that the pain was "located anterior and medial."  The private physician further detected that there was evidence of mild overlying degenerative tearing of the medial and lateral menisci at the time, while anterior cruciate ligament reconstruction was "intact," suggesting a link between the right knee symptoms and the degenerative tearing of the medial and lateral menisci.  Based on the evidence of symptoms after the partial removal of the right knee meniscus, the Board resolves all reasonable doubts in the Veteran's favor and finds that such symptoms, including crepitus, are separate from those that support the Veteran's current right knee ratings (i.e. limitation of motion, pain, and instability), and assigns a separate 10 percent for the right knee under Diagnostic Code 5259 during the entire appeal period.  

The Board finds that, to assign separate ratings under Diagnostic Code 5258 would be tantamount to pyramiding as the Veteran would be compensated twice for the same symptomatology, as his separate rating under Diagnostic Code 5259 contemplate symptoms due to his right knee meniscal condition.  Therefore, the Veteran is not entitled to a separate rating under Diagnostic Code 5258.  

As there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, higher and/or separate ratings under Diagnostic Codes 5256, 5262, and 5263 are not warranted for the right knee disability at any point during the appeal period.  

Further, in the March 2008 rating decision, the RO assigned a separate noncompensable rating for a surgical scar on the right knee, effective December 1, 2007.  The Board finds that the assignment of a noncompensable rating for the right knee scar was proper.  In this regard, the Veteran's right knee scar has been consistently found to affect a relatively small area, less than the 6 square inches (39 sq. cm.) required for a compensable evaluation under Diagnostic Code 7801 or the 144 square inches (929 sq. cm.) required for a compensable evaluation under Diagnostic Code 7802.   The scar was neither unstable nor painful, thus a compensable evaluation under Diagnostic Code 7804 is not warranted.  Finally, there is no finding of associated limitation of function or other disabling effects, thus a compensable evaluation under Diagnostic Code 7805 is not available.  Thus, the Board finds no basis upon which to award compensable disability evaluations for the Veteran's associated right knee surgical scar.  

In assessing the severity of the right knee disability, the Board has considered the Veteran's assertions regarding his symptoms, to include pain, swelling, aching, and giving out of the right knee, which he is competent to provide.  See e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of right knee degenerative changes.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected degenerative changes of the right knee. 

The Board has also considered whether staged ratings are appropriate for the Veteran's service-connected right knee degenerative changes.  However, the Board finds that his symptomatology has been stable throughout the appeal period; therefore, assigned staged ratings for such disability is not warranted. 

Extraschedular Analysis

In his December 2009 substantive appeal, the Veteran requested consideration of his right knee claim under the extraschedular criteria specifically based on "pain and [decreased] ROM (range of motion)."  Accordingly, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  If the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a  determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected degenerative changes of the right knee with the established criteria found in the rating schedule.  The Board finds that the Veteran's right knee symptomatology, to include pain and decreased range of motion, as asserted by the Veteran, is fully addressed by the rating criteria under which such disability is rated.  The Veteran's degenerative changes of the right knee results in subjective complaints of pain, aching, popping, swelling, and objective evidence of painful motion with functional loss causing limitation of flexion to 95 degrees, at worst.  These symptoms are contemplated by the schedular rating criteria.  There are no additional symptoms of his right knee degenerative changes that are not addressed by the rating schedule.  Notably, separate ratings have been assigned for right knee instability, meniscal condition, and scar.   As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected right knee disability. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected right knee degenerative changes.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The record reflects that the Veteran is employed.  See October 2016 PTSD DBQ report (noting that the Veteran worked a nurse); March 2016 VA treatment note (reporting that "work is good"); April 2015 PTSD DBQ report (noting that the Veteran worked in clinical and administrative nursing post-service).   The Veteran has not expressed, and the record does not otherwise indicate, that his right knee disability has actually or effectively rendered him unemployable.  Therefore, a TDIU is not raised in the instant case and, as such, need not be further addressed.

B.  Lumbar Spine 

The Veteran seeks an initial rating in excess of 10 percent for service connected degenerative arthritis of the lumbar spine with intervertebral disc syndrome (IVDS).  
Historically, the Veteran's lumbar spine disability has been rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  Such disability is rated on the basis of limitation of motion, and the General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, contemplates limitation of motion.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined. See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Factual Background

In the July 2007 VA general examination report, the examiner noted the Veteran's report that his lumbar spine pain started in 1992.  The examiner also noted the Veteran's report that the pain "[did] not radiate to his legs from the buttocks," although he experienced flare-up of chronic pain, rated as 7-10 and described as "achy and sharp."  The flare-ups occurred three times per week and lasted up to two to three hours, precipitated by changes in the weather, standing greater than two hours, bending, twisting at the waist, lifting greater than thirty to forty pounds.  The lumbar spine pain was relieved by Motrin, soaking in the hot tub, and getting home medic massages.  The Veteran did not use any assistive device at the time.  He further reported that he was "not . . . prescribed bedrest in the past 12 months for low back pain."  On physical examination, the Veteran exhibited a normal gait with an erect posture.  The Veteran showed no lumbar tenderness, deformity, or spasm at the time.  Motor function was symmetric and equal in all limbs.  Deep tendon reflexes were 2+ in all limbs as well.  Findings were negative as to straight leg raising.  On range of motion testing, the examiner noted that repetitive range of motion testing was conducted at least three times before measuring the range of motion.  On thoracolumbar spine examination, the Veteran's forward flexion was measured at 80 degrees and extension at 30 degrees.  He had right and left lateral flexion to 30 degrees with pain at the extreme, and right and lateral rotation to 45 degrees with pain at the extreme.  The examiner provided a diagnosis of degenerative changes of the lumbar spine based on X-ray findings. 

In an April 2009 VA treatment note, the treating physician observed that the Veteran's gait showed "good stability and coordination."  The spine showed "[n]o tenderness."  The range of motion was "intact" for the spine. 

A September 2010 MRI report indicates that the Veteran had "severe left neural foraminal narrowing at L4-L5 and moderate bilateral neural foraminal narrowing at L5-S1."  A later September 2010 VA treatment note indicates that the Veteran's lumbar spine range of motion was "intact and pain free with flexion, extension, and rotation."  Gait was normal at the time.  

A May 2011 VA neurology consult note indicates that the Veteran's palpation was non tender at the lumbar spinous processes.  Range of motion for lumbar flexion, extension, rotation, and lateral bending were marked as "normal, no pain elicited."  

An August 2016 VA treatment note reflects the Veteran's complaint of "worsening of low back pain" pain that "radiates into the bilateral hips and thighs."  The treating physician assessed that the radiation into bilateral thighs was "likely due to lumbar stenosis."  The treating physician noted a negative finding on straight leg raising test as well as a rating of 5/5 on motor strength in bilateral lower extremities.  Sensation was intact.  The Veteran had normal gait.  

In a subsequent August 2016 MRI report conducted to address the complaint of low back/bilateral leg pain, the examiner noted degenerative changes noted in the lower lumbar spine most pronounced at L4-L5 with left foraminal disc protrusion producing moderate to severe left neural foraminal narrowing.  No severe central stenosis was found at the time.  

In October 2016, the Veteran underwent a DBQ thoracolumbar spine examination.  The examiner diagnosed the Veteran with degenerative arthritis of the spine and intervertebral disc syndrome.  Additional diagnoses of degenerative disc disease, facet arthrosis at L4-L5 and L5-S1 as well as severe left neural foraminal narrowing at L4-L5 and moderate L5-S1 were given at the time.  The examiner transcribed the Veteran's report of low back pain "with radiation to bilateral thighs" and "severe pain when waking up, stiffness."  The pain was being treated with tramadol and Motrin.  The examiner noted that the Veteran reported flare-ups of the thoracolumbar spine, namely severe pain upon waking up on daily basis.  Functional loss or impairment was characterized as difficulty with lateral movement and that the Veteran had "two different mattresses which don't work in relieving pain or symptoms of stiffness when her [sic] first wakes up."  

Upon physical examination, the examiner found that the Veteran's forward flexion was limited to 90 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, lateral flexion to 20 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  The examiner described that pain was noted on examination, which caused functional loss.  Pain was noted on all motions but for forward flexion.  The examiner also found that there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the thoracolumbar spine, located in the paraspinal, rated as 9/10, related to the lower back condition.  There was also evidence of pain with weight bearing.  The examiner found that the Veteran was able to perform repetitive-use testing with at least three repetitions, and no additional loss of function or range of motion after the three repetitions was noted.  The examiner further noted that the Veteran was not being examined immediately after repetitive use over time or during a flare up, but that the examination was medically consistent with his statements describing functional loss with repetitive use over time and flare ups.  As to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or during a flare up, the examiner was unable to say without speculation, explaining that the Veteran was not examined with repeated use over time or during a flare up.  Further, the examiner observed that the Veteran had muscle spasm of the thoracolumbar spine, but that such did not result in abnormal gait or abnormal spinal contour.  The muscle spasm originated from the chronic low back pain.  There was localized tenderness, but again, such did not result in abnormal gait or abnormal spinal contour.  Likewise, guarding did not result in abnormal gait or spinal contour.  

As for additional factors contributing to the low back disability, the examiner checked instability of station, disturbance of locomotion, and interference with sitting and standing.  On muscle strength testing, the examiner found that the Veteran did not have muscle atrophy.  On straight leg raising test, there findings were negative for the right side but positive for the left side.   However, the examiner determined that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.   There was no finding of ankylosis of the spine.  There were no other neurologic abnormalities or findings related to the Veteran's thoracolumbar spine.  The examiner indicated that the Veteran had IVDS of the thoracolumbar spine, but responded that the Veteran did not have any episodes of acute signs or symptoms due to IVDS that required bedrest prescribed by a physician and treatment by such physician in the past 12 months.  Further, the Veteran did not use any assistive devices for the low back condition at the time. 

Analysis 

Based on the foregoing, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his lumbar spine disability during the entire appeal period.  Specifically, at no point during the appeal period has the Veteran's lumbar spine been characterized by muscle spasms severe enough to result in an abnormal gait or abnormal spinal contour or forward flexion limited to 60 degrees or less, even in contemplation of functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, supra.

As previously stated, a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In the instant case, the Veteran has consistently complained of lumbar spine pain.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, supra.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell, supra; Hicks, supra.

However, despite the Veteran's complaints, pain did not result in limitation of flexion to 60 degrees or less or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour.  Forward flexion was found to be limited to 80 degrees during the July 2007 VA examination and to 90 degrees at the October 2016 DBQ examination.   The remaining clinical evidence of record also shows that the spinal range of motion was consistently found to be "normal," "intact and pain free," and "intact."  See May 2011 VA neurology note; September 2010 MRI report; April 2009 VA treatment note.  As previously stated, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  
Although the record reflects that the Veteran's complaints of lumbar spine pain, medical evidence does not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, etc., that is not already contemplated by the currently assigned 10 percent rating.  While the October 2016 DBQ examiner observed that the Veteran had muscle spasm and guarding of the thoracolumbar spine, he found that such did not result in abnormal gait or abnormal spinal contour.  Thus, a higher rating is not warranted for the Veteran's lumbar spine disability during the entire appeal period even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination.

The Board has also considered whether the Veteran's service-connected lumbar disability has resulted in intervertebral disc syndrome with incapacitating episodes as described under Diagnostic Code 5243.  While the Veteran was found to suffer from intervertebral disc syndrome, he has not reported incapacitating episodes that required bedrest prescribed by a physician to meet the criteria under Diagnostic Code 5243.  Therefore, a higher rating is not assignable under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

With regard to a potentially separate compensable rating for neurological complications attributable to the service-connected degenerative arthritis of the lumbar spine with IVDS, the Board is remanding the issue for further development.  38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1).  

The Board has also considered whether staged ratings are appropriate for the Veteran's service-connected lumbar spine disability.  See Fenderson, supra.  However, the Board finds that his symptomatology has been stable throughout the appeal period; therefore, staged ratings for such disability is not warranted.  

C.  Left Foot 

The Veteran seeks an initial rating in excess of 10 percent for left foot hallux valgus, status post bunionectomy, first metatarsal osteotomy and degenerative arthritis.   

Historically, the Veteran's left foot disability has been rated by analogy under the diagnostic code for unilateral hallux valgus (Diagnostic Code 5010-5280).  

For hallux valgus, unilateral, a 10 percent is assigned if operated with resection of metatarsal head or if equivalent to amputation of great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

For foot injuries, a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.
Other diagnostic codes for foot disorders are not applicable in this case as there are no observations or diagnoses of weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5277-5283.

An April 18, 1996 Operative Report indicates that the Veteran underwent bunionectomy and 1st metatarsal osteotomy of the left foot during service and reflects a post-operative diagnosis of hallux valgus and bunion of the left foot. 

In the July 2007 VA general examination report, the examiner diagnosed the Veteran with mild hallux valgus and status post left bunionectomy with residual.  The examiner transcribed the Veteran's report of "sharp pain in his left MTP (metatarsophalangeal) joint with walking and standing" and that he did not have inserts or braces for his left foot condition.  The Veteran reported that he experienced decreased pain since the April 1996 left foot surgery but that he still had "sharp pain at times."  He stated that he could "stand approximately one hour before the pain bec[ame] unbearable and he [could] walk 1/2 mile." He reported that his foot pain reduced productivity in his job.  On physical examination, the examiner observed a scar measuring 4 cm x 0.2 cm at the left distal metatarsal from the previous bunionectomy surgery that had "slight tenderness that [was] superficial, hypopigmented, without functional limitation and without any keloid, edema, and inflammation."  The scar was "well-healed" and "without elevation, depression, adherence to underlying tissue."   There was "no evidence of flat feet" or malalignment of Achilles' tendon at the time.  There was no pain on manipulation of the foot. He had no callus, ulcers, or deformity.  The examiner assessed that the Veteran had mild hallux valgus.  The accompanying X-ray examination findings revealed prominent hallux valgus deformity and no acute bone changes. 

An April 2009 VA treatment note reflects that tandem, heel, and toe walking was intact at the time.  A September 2010 VA treatment note indicates that toe to heel walking was found to be intact.  May and September 2011 VA treatment notes reflect that toe walking was also intact. 

A September 2016 VA treatment note indicates the Veteran's complaint of "left great toe . . . pain intermittent for 9 months."  The accompanying VA radiology report contains findings of hallux valgus deformity with mild osteoarthritis in the left first metatarsophalangeal joint.  Enthesopathy was noted at the insertion of the Achilles tendon, and there was no evidence of plantar calcaneal spur. 

In October 2016, the Veteran underwent a Foot DBQ examination.  The examiner rendered diagnoses of left foot plantar fasciitis, degenerative arthritis, and hallux valgus, status post bunionectomy and first metatarsal osteotomy.  The examiner noted that the left foot was "painful" and that the Veteran "alters his walking, while ambulating."  The examiner observed that the Veteran "was definitely favoring left foot to prevent excessive pressure on balls of feet."  Treatment included bunionectomy, osteotomy, using arch supports, taking tramadol, and Motrin.  Left foot pain was described as "[c]ontinuous ache with increased pain when bearing weight on foot."  The Veteran did not report that flare-ups impacted the function of the left foot, but that there was functional loss or impairment of the foot, in that pain limited his ability to use his left foot.  

With regard to the Veteran's hallux valgus, the examiner evaluated that the condition had mild or moderate symptoms and listed the bunionectomy and metatarsal head osteotomy surgeries as relevant history.  With regard to plantar fasciitis, the examiner noted pain on the left foot, which was accentuated on use.  There was no pain on manipulation of the foot.   There was no indication of swelling or characteristic calluses on the left foot.  There was extreme tenderness of plantar surfaces on the left foot, which was not improved by orthopedic shoes or appliances.  Further, there was no decreased longitudinal arch height on weight-bearing or marked pronation of the left foot.  Weight-bearing line did not fall over or medial to the great toe and there was no lower extremity deformity other than pes planus, which caused alteration of the weight-bearing line.   Additionally, the Veteran did not have inward bowing of the Achilles' tendon or marked inward displacement and severe spasm of the Achilles' tendon.  On physical examination, the examiner noted that there was left foot pain, which contributed to functional loss.  Additional contributing factors were pain on movement, pain on weight-bearing, disturbance of locomotion, and interference with standing.  Further, the examiner indicated that there was pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when used repeatedly over a period of time in the left foot.  The examiner explained that the Veteran had "difficulty standing on the left foot or walking on left foot due to pain" during "flare ups or when used repeated over time."  The examiner noted that degenerative or traumatic arthritis was documented per September 2016 radiological imaging study in the left foot but that such diagnosis was a correction of the previous diagnosis, while left foot plantar fasciitis was a new condition related to service-connected left foot hallux valgus.  The examiner additionally noted that the Veteran was "definitely 'babying' his left foot when ambulating" and that there was partial relief of left foot symptoms despite the use of arch supports.  As for relevant scars, the examiner left this section as blank.  There were no other pertinent physical findings, complications, conditions, or signs or symptoms relevant to the left foot condition. 

Analysis 

Based on the foregoing, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for left foot hallux valgus, status post bunionectomy, first metatarsal osteotomy and degenerative arthritis.  

As discussed, under Diagnostic Code 5280, a 10 percent is warranted for unilateral hallux valgus, when operated with resection of metatarsal head or with a showing of severe symptoms, if equivalent to amputation of great toe.  The Veteran is currently assigned a 10 percent rating for left foot hallux valgus based prior bunionectomy and first metatarsal osteotomy, effective December 1, 2007.  10 percent is the highest schedular rating under the diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  

Accordingly, the Board has considered whether a higher or separate rating is warranted based on other potentially applicable diagnostic codes for the Veteran' s left foot hallux valgus, status post bunionectomy, first metatarsal osteotomy and degenerative arthritis.    See Schafrath, 1 Vet. App. at 589.  However, there is no lay or medical evidence showing that the Veteran's service-connected left foot hallux valgus is manifested by or more nearly approximates weak foot, claw foot, metatarsalgia, or malunion or nonunion of the tarsal or metatarsal bones in the left foot.  As such, Diagnostic Codes 5277, 5278, 5279, 5282, and 5283 are inapplicable.  Further, while the October 2016 DBQ examiner noted an additional left foot diagnosis of plantar fasciitis, the Veteran is already in receipt of a separate rating for left foot plantar fasciitis.

The Board has considered the Veteran's service-connected left foot hallux valgus under the diagnostic code for other foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The evidence establishes that the Veteran's left foot disability is manifested by symptoms including left foot pain, aches, and difficulty standing and walking, which were attributed to diagnoses specifically listed in the Rating Schedule.  See October 2016 DBQ report. Therefore, a disability rating under Diagnostic Code 5284, which contemplates "other" foot injuries, is not appropriate. See Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015).  In this regard, the Court in Copeland specifically found that a disability rating under Diagnostic Code 5284 was inappropriate where a veteran had diagnosed conditions of pes planus and hallux valgus, holding that where "a condition is listed in the schedule, rating by analogy is not appropriate.  In other words, [a]n analogous rating . . . may be assigned only where the service-connected condition is unlisted."  Id.  Moreover, the record does not reflect additional left foot symptomatology suggesting the presence of moderately severe or severe foot injury that would warrant higher ratings under Diagnostic Code 5284.  While the October 2016 DBQ examiner observed extreme tenderness of plantar surfaces on the left foot and left foot pain on accentuated use, these symptoms were already contemplated in the Veteran's separate rating for left foot plantar fasciitis, and consideration of these symptoms would constitute pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.  Therefore, a higher or separate rating under Diagnostic Code 5284 is not warranted. 

The Board has also considered whether a higher or separate rating under Diagnostic Code 5003 is warranted as mild osteoarthritis of the left foot was shown in the September 2016 VA radiology report.  However, the October 2016 DBQ examiner discerned that the left foot degenerative disease was "a correction of the previous diagnosis," and not a new condition due to the service-connected left foot disability.  Therefore, the Board finds that the current left foot ratings contemplate his symptoms of pain and that assigning a separate 10 percent rating under Diagnostic Code 5003 would constitute pyramiding as he would be compensated twice for the same symptomatology.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. 259, 261-62 (1994).  Moreover, as there is no X-ray evidence of involvement of two or more major joints, a 20 percent rating is not warranted under Diagnostic Code 5003.

With regard to the Veteran's left foot surgical scar, the Board is remanding the issue for further development.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left foot disability; however, the Board finds that his symptomatology has been stable for each disability throughout the appeal. Therefore, assigning staged ratings for such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected left foot disability and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.





	(CONTINUED ON NEXT PAGE)
ORDER

An initial rating in excess of 10 percent for degenerative changes of the right knee is denied. 

A separate rating in excess of 10 percent for right knee laxity is denied. 

A separate 10 percent rating, but no higher, for symptomatic partial removal of the right knee semilunar cartilage is granted, subject to the laws and regulations governing payment of monetary benefits.

A separate compensable rating for right knee surgical scar is denied.

An initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine with IVDS is denied. 

An initial rating in excess of 10 percent for left foot hallux valgus, status post bunionectomy, first metatarsal osteotomy and degenerative arthritis, is denied. 


REMAND

Left Ear Hearing Loss

The Veteran contends that he has a left ear hearing loss disability as result of service.  He claims noise exposure due to working near flight lines and ambulances during service.  See July 2007 VA examination report.  Service connection has been established for right ear hearing loss based on the reported noise-exposure. 

The Veteran's November 1987 enlistment examination report does not reflect left ear hearing disability for VA compensation purposes.  In a September 2003 service treatment record, the Veteran complained of "sudden hearing loss" in the left ear for two days.  A September 2003 audiogram shows thresholds of 30 decibels at 500 Hertz and 35 decibels at 4000 Hertz.  Speech discrimination score was 92 percent for the left ear, although it is unclear whether the audiologist used the Maryland CNC Test to obtain this result.   A May 2007 retirement physical examination report notes the Veteran's complaint of "perceived hearing deficit on left side."  A July 2007 VA audiological examination does not reflect that the Veteran had left ear hearing loss for VA compensation purposes at the time.  Under these circumstances, the record contains evidence suggesting recent symptoms of left ear hearing disability prior to the Veteran's filing of the claim (i.e. in June 2007), see Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Board finds that a remand is necessary to afford the Veteran a VA examination to clarify whether the Veteran currently has a diagnosis of left ear hearing loss and if so, whether such was due to his service.   

Left Knee 

The Veteran contends that the claimed left knee disability is a result of service, to include as secondary to a service-connected disability.  See November 2015 Appellant's Brief.  

Service treatment records reflect various complaints and treatments relevant to the left knee.  A November 1987 enlistment examination report notes a normal finding as to the lower extremities.  A November 1997 physical therapy consultation notes a provisional diagnosis of left knee patellar femoral pain.   A February 1998 service treatment note reflects an assessment of left knee general laxity after the Veteran's complaint of left knee pain.  A May 1998 radiological examination report was obtained after the Veteran's "vague left knee pain with gen[eneral] lig laxity."  The radiologist provided an impression of subarticular lesion involving the anterior lateral aspect of the medial femoral condyle at the time.  A June 2001 service treatment note reflects a complaint of bilateral knee pain.  

In the May 2007 retirement physical examination, the Veteran reported "left anterior knee pain with occasional sensation of giving out."  While the May 2007 examiner included an assessment of "left knee pain consistent with PFS (patellofemoral syndrome)," the July 2007 VA examiner determined that X-ray examination of the left knee yielded "unremarkable" results.  The July 2007 VA examiner subsequently provided a diagnosis of "[l]eft knee arthralgi[a] with normal xrays."  The examiner did not opine whether the claimed left knee disability was related to the Veteran's service. 

Post-service VA treatment records include a December 2009 impression of a normal left knee from a VA radiologist, as well as the Veteran's continued complaints of left knee pain.  A May 2015 VA radiology report documents an impression of mild tricompartmental degenerative changes in the left knee, most pronounced at the medial tibiofemoral compartment.    

As yet, there is no medical opinion addressing whether the claimed left knee disability was due to service.  A remand is necessary to provide a VA examination to evaluate the nature and etiology of the claimed left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Sinus Infections 

With regard to the Veteran's service connection claim for sinus infections, his service treatment records reveal various complaints and treatments relevant to the sinus.  January and June 1991 service treatment notes reflect the Veteran's complaint of "some nasal drainage" and his later complaint of "sinus drainage down throat [for] several days," respectively.  July and August 2000 service treatment notes reveal the Veteran's complaints of nasal congestion and nasal drainage.   A March 2002 service treatment note records the Veteran's complaint of "nasal congestion" for 6 days with post nasal drip and mucus.  In the May 2007 retirement physical examination report, the examiner noted "sinusitis acute" as one of the Veteran's problems.  In July 2007, the Veteran underwent a VA general examination.  The examiner noted that the Veteran reported an instance of sinus infection "around March 2007," and that he "has not been diagnosed with chronic sinusitis," but she failed to render an opinion addressing the nexus elements in consideration of all pertinent service treatment notes, as referenced above.  While the examiner included an impression of unremarkable plain film examination of the paranasal sinuses at the time, she noted that more accurate evaluation for sinonasal disease "may be obtained with a noncontrast CT."  Under these circumstances, a remand is necessary to afford the Veteran a VA examination to ascertain whether the Veteran has sinus infections and determine whether the claimed sinus infections were due to his service.  See Barr, 21 Vet. App. at 311.

Neurological Disability of the Bilateral Lower Extremities 

Relevant to the Veteran's bilateral lower extremity neurological disability claim, the Veteran has reported "worsening of low back pain" that "radiates into the bilateral hips and thighs."  See August 2016 VA treatment note.  The Veteran had previously complained of "some left foot/lower leg numbness . . . ." during a July 2012 VA neurology treatment.  A September 2010 MRI report reflects an impression of "severe left neural foraminal narrowing at L4-L5 and moderate bilateral neural foraminal narrowing at L5-S1."  An August 2016 VA treating physician attributed the Veteran's complaint of numbness in the bilateral lower extremities to lumbar stenosis.  Further, the October 2016 DBQ examiner indicated a positive finding for  the left lower extremity on straight leg raising test, although he noted that there were no signs or symptoms in the lower extremities due to radiculopathy or other neurological disorders at the time.  Under these circumstances, it is unclear to the Board whether the Veteran ever had a neurological disability or complications arising from his service-connected lumbar spine disability during the appeal period, and if so, which extremity was diagnosed with such condition.  Thus, a remand is necessary for a new VA neurological examination.

Left Foot Scar

The record reflects that the Veteran has a left foot scar, status post bunionectomy and first metatarsal osteotomy.  See July 2007 VA examination report.  While the Veteran was afforded the October 2016 Foot DBQ examination based on his report of worsening of left foot symptomatology in the November 2015 Appellant's Brief, the October 2016 DBQ examiner did not evaluate the Veteran's left foot scar, and the clinical evidence does not otherwise show any evaluation of the left foot scar since the July 2007 VA examination.  Therefore, a remand is necessary for a VA examination to evaluate the current nature and severity of the Veteran's service-connected residual left foot scar, status post bunionectomy and first metatarsal osteotomy.  

Cervical Spine, Onychomycosis, Hypertension, Subluxation of the Coccyx, Allergic Rhinitis, and Keloid Nuchae of the Posterior Scalp

The initial rating claims for degenerative changes of the cervical spine, onychomycosis of the right foot, hypertension, subluxation of the coccyx, allergic rhinitis, and keloid nuchae of the posterior scalp must be remanded to obtain new VA examinations.  The Veteran's most recent VA cervical spine examination was conducted in March 2015.  His most recent VA examinations for the remaining claims were conducted in July 2007.  In the November 2015 Appellant's Brief, the Veteran's representative stated that these service-connected conditions have worsened since the last VA examinations.  In light of this statement, the Veteran should be afforded new VA examinations to assess the current nature and severity of these service-connected conditions.  See 38 C.F.R. §§ 3.326, 3.327 (2016); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).    

Remaining claims

The March 2008 rating decision, in pertinent part, granted service connection for right ear hearing loss and PTSD (previously adjudicated as anxiety disorder), both evaluated as noncompensably disabling, effective December 1, 2007.  In that decision, the RO also granted service connection for bilateral tinnitus, evaluated as 10 percent disabling, effective December 1, 2007.  Subsequently, in the March 2009 rating decision, the RO assigned a separate 10 percent rating for sensory cervical radiculopathy of the left upper extremity, effective November 24, 2008.   Later that month, the Veteran filed a timely notice of disagreement as to these decisions.  As yet, no statement of case has been issued for these issues.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  

While on remand, the Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claimed disabilities.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Statement of the Case regarding the issues of entitlement to higher ratings for right ear hearing loss, PTSD (previously adjudicated as anxiety), bilateral tinnitus, and sensory cervical radiculopathy of the left upper extremity.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

3.  Afford the Veteran a VA examination in order to determine the current nature and etiology of his claimed left ear hearing loss.  The claims file should be made available to and be reviewed by the examiner.  The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify whether a left ear hearing loss disability for VA purposes exists, or has existed during the appeal period.  

(B) If a left ear hearing loss disability has existed during the appeal period, the examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that such disability had its onset in, or is otherwise related to his military service,  to specifically include his in-service noise exposure.

The examiner should consider all evidence of record, to specifically include complaints of left ear hearing loss as documented in the Veteran's service treatment records, and the Veteran's lay observations of diminished hearing acuity.  A complete rationale for all opinions offered must be provided. 

4.  Afford the Veteran a VA examination in order to determine the current nature and etiology of his claimed left knee disability.  The claims file should be made available to and be reviewed by the examiner.  All indicated tests should be performed.  

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all diagnoses pertinent to the left knee, present during the appeal period, even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B)  For each diagnosis, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosis had its onset during service or is otherwise related to such service.  

(C)  The examiner should also opine whether it is at least as likely as not (a 50 percent probability or greater) arthritis of the left knee was manifest to a compensable degree within one year of service discharge (i.e. within one year of November 2007)?  If so, what were the manifestations?

(D)  Notwithstanding above questions, for each diagnosis, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) the left knee disability was caused OR aggravated (beyond natural progression) by the Veteran's service-connected disabilities, to specifically include service-connected degenerative changes of the right knee.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation (specifying the baseline level of disability and current level of severity, based on consideration of VA's rating schedule).

The examiner should consider all evidence of record, including lay statements and medical records, to specifically include the referenced service treatment records reflecting various complaints and treatments relevant to the left knee.   

A complete rationale for all opinions offered must be provided. 

5.  Afford the Veteran a VA examination in order to determine the current nature and etiology of his claimed sinus infections.  The claims file should be made available to and be reviewed by the examiner.  All indicated tests should be performed.  

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify whether the Veteran has or had a current disability manifested by sinus infections present during the appeal period, even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B)  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any identified sinus disability had its onset during service or is otherwise related to such service.  

The examiner should consider all evidence of record, including lay statements and medical records, to specifically include the referenced service treatment records reflecting various complaints and treatments relevant to the claimed sinus infections. 

A complete rationale for all opinions offered must be provided. 

6.  Schedule an appropriate VA examination to determine the nature and etiology of the claimed bilateral lower extremity neurological disability.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all current diagnoses of neurological disorders of the lower extremities since the date of the claim (i.e. since June 2007).  

Specifically, the examiner should consider the above-referenced clinical records suggesting neurological complications in right and/or left lower extremity. 

(B)  For each currently diagnosed neurological disorder of the lower extremities, the examiner should then render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is caused OR aggravated by service-connected degenerative arthritis of the lumbar spine with IVDS. The severity of all associated neurological disabilities should also be articulated.

A complete rationale for all opinions offered should be provided.

7.  Schedule the Veteran for VA examinations with an appropriate professional to determine the extent and severity of his service-connected degenerative changes of the cervical spine, onychomycosis of the right foot, hypertension, subluxation of the coccyx, allergic rhinitis, keloid nuchae of the posterior scalp, and residual left foot scar, status post bunionectomy and first metatarsal osteotomy.  

All indicated tests should be performed.  The claims file should be made available to and reviewed by the examiner in conjunction with the examinations.  

8.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
V.  CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


